DETAILED ACTION
Claims 1-33 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.  	Claims 1-18, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


   	Claim 1 recites the following: A depth camera assembly (DCA) comprising: 
  	an addressable illumination source configured to illuminate a local area with outgoing light, the illumination source comprising a plurality of illumination blocks, each illumination block including a plurality of addressable emitters configured to emit light into the local area when activated; 
  	an active depth sensor configured to capture one or more images of the local area including reflected light comprising portions of the outgoing light reflected from one or more objects in the local area, the active depth sensor including a detector comprising: 
  	an array of macropixels, each macropixel comprising a plurality of pixels, each pixel configured to capture light from the local area including portions of the outgoing light reflected from one or more objects in the local area, a pixel including a charge based memory element configured to store information identifying an amount of light captured by the pixel; 
  	one or more access modules configured to receive one or more control signals identifying a selected macropixel of the array of macropixels; and 
  	an output bus configured to receive data from each memory element included in the pixels of the selected macropixels; 
   	a controller coupled to the active depth sensor and to the camera and configured to: 
  	Atty. Dkt. No.: 31718-46960-49-provide the one or more control signals to the active depth sensor identifying the selected macropixel.

   	Based on the claim as currently constructed, it is unclear to one of ordinary skill in the art as to what is meant by “the camera”? There is no prior mentioning within the claim referring to a camera except the preamble, claiming a depth camera assembly (DCA). However, it is unclear whether “the camera” is referring to the “depth camera assembly (DCA)” or a different camera? Corrective action is required. Claims 2-18 are rejected as being dependent upon claim 1. 


   	As per claim 20, The addressable illumination source of claim 19, further comprising: 
  	an optical element positioned so light emitted from the plurality of addressable emitters passes through the optical element before reaching the local area.

   	Based on the claim as currently constructed in claim 20, it is unclear to one of ordinary skill in the art as to what is meant by “the addressable illumination source”? There is no prior mentioning of “the addressable illumination source”, other than in claim 19 that claims, “an illumination source”. It is unclear whether “the addressable illumination source” is the same as “an illumination source”? Corrective action is required. Claims 21-24 are rejected as well, claiming “the addressable illumination source” as claimed in claim 20. 

4.  	Claim 1 recites the limitation "the camera" in line 21.  There is insufficient antecedent basis for this limitation in the claim.

5.  	Claim 20 recites the limitation "the addressable illumination source" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

6.  	Claim 21 recites the limitation "the addressable illumination source" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

7.  	Claim 22 recites the limitation " the addressable illumination source " in line 1.  There is insufficient antecedent basis for this limitation in the claim.

8.  	Claim 23 recites the limitation " the addressable illumination source " in line 1.  There is insufficient antecedent basis for this limitation in the claim.

9.  	Claim 24 recites the limitation " the addressable illumination source " in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “access modules” in claims 1 and 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



10.  	Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venugopalan et al (US 2018/0115364 A1). 

  	As per claim 19, Venugopalan discloses an illumination source (fig. 9, VCSEL array 905) comprising:
   	a plurality of illumination blocks, each illumination block including a plurality of addressable emitters configured to emit light into a local area surrounding the illumination source in response to receiving an activation signal (Venugopalan discloses the vertical cavity surface emitting laser (VCSEL) array 905 comprises the light source elements for generating the transmission channels TX1 to TX4 over the free space environment, see fig. 9 and its associated written description, also see para 0082); and 
  	addressing logic coupled to one or more emitters, the addressing logic configured to receive a control signal and to generate the activation signal corresponding to one or more identified emitters based on the received control signal (fig. 9, controller 903 and controller 915 for controlling the VCSEL array 905 and SPAD array 911 for the macro pixels and emitters, see fig. 9 and its associated written description, also see para 0081-0084).

   	As per claim 20, Venugopalan further discloses the addressable illumination source (VCSEL) of claim 19, further comprising: 
  	an optical element positioned so light emitted from the plurality of addressable emitters passes through the optical element before reaching the local area (fig. 2, VCSEL 201, lens surface 211 (i.e. optical element)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.  	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Venugopalan et al (US 2018/0115364 A1) in view of Price et al (US 2018/0160041 A1).

  	As per claim 22, the addressable illumination source of claim 19, wherein an addressable emitter includes: 
  	a collimator positioned so light emitted by the addressable emitter passes through the collimator before being emitted into the local area.

  	Venugopalan fails to teach the limitations as recited above in claim 22. However, Price discloses an imaging system wherein a collimator 246 is used to collimate the light being emitted from emitted light (Price, fig. 5-1, illuminator 204, collimator 246, see associated written description, also see para 0066). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Venugopalan in view of Price, as a whole, by incorporating the collimator as disclosed by Price, into the TOF system as taught by Venugopalan, because doing so would provide a more efficient way of widening light emitted, thus being able to illuminate multiple pixels at once.


12.  	Claims 1, 9-12, 14, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Venugopalan et al (US 2018/0115364 A1) in view of Jin et al (US 2019/0208150 A1).

  	As per claim 1, Venugopalan discloses a depth camera assembly (DCA) (fig. 2, SPAD TOF sensor module 200, para 0038) comprising: 
  	an addressable illumination source configured to illuminate a local area with outgoing light, the illumination source comprising a plurality of illumination blocks, each illumination block including a plurality of addressable emitters configured to emit light into the local area when activated (Venugopalan discloses the vertical cavity surface emitting laser (VCSEL) array comprises the light source elements for generating the transmission channels TX1 to TX4 over the free space environment, see fig. 9 VCSEL array 905 and its associated written description, also see para 0082) ; 
  	an active depth sensor configured to capture one or more images of the local area including reflected light comprising portions of the outgoing light reflected from one or more objects in the local area (Venugopalan discloses the TOF sensor module 200 may further comprise a SPAD based time of flight sensor 231, see fig. 2 and its associated written description, also see para 0048 and 0050), the active depth sensor including a detector comprising: 
  	an array of macropixels, each macropixel comprising a plurality of pixels, each pixel configured to capture light from the local area including portions of the outgoing light reflected from one or more objects in the local area, a pixel including a charge based memory element configured to store information identifying an amount of light captured by the pixel (Venugopalan discloses the ability to activate and deactivate macro pixels (in other words enable and disable the macro pixel outputs) in order to enable the control of transmission channel spatial separation and furthermore control of the number of and arrangement of transmission channels received at the apparatus, see fig. 11b, and its associated written description, also see para 0116 and 0117); 
  	one or more access modules configured to receive one or more control signals identifying a selected macropixel of the array of macropixels (Venugopalan discloses with respect to a first operation in the cycle, as shown in Figure 10B by step 1011, the intensity data associated with a (macro) pixel of SPADs (x,y) within a sub-array (MxN) is selected, see para 0113 and its associated written description); and 
  	an output bus configured to receive data from the selected macropixels (in conjunction with flow chart of fig. 11b, (macro) pixel is activated such as shown in step 1119, see para 0116); 
  	a controller coupled to the active depth sensor and to the camera and configured to: Atty. Dkt. No.: 31718-46960-49-provide the one or more control signals to the active depth sensor identifying the selected micropixel (Venugopalan discloses the parallel A2D converters 1225 and the parallel time to digital converters 1207 output signals to the digital communication receiver and decoder 1213. The digital communication receiver and decoder 1213 may be configured to use the signals to generate the received data signals and also to pass the intensity values to the microprocessor 1215 which is configured to generate and analyze the intensity maps as described herein, fig. 12, microprocessor 1215, see associated written description, also see para 0125).

  	Venugopalan fails to teach each memory element included in the pixels. However, Jin discloses a pixel array 100 used in time of flight sensors wherein each pixel is comprised of a first bridge diffusion region 160 which temporarily stores (i.e. memory) the photo charges collected, accumulated, or generated (figs. 1 and 3, pixel array 100, PD11 120, first bridge diffusion region 160, see associated written description, also see para 0048-0051). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Venugopalan in view of Jin, as a whole, by incorporating the bridge diffusion region as disclosed by Jin, into the macro pixels of the SPAD TOF sensor module as disclosed by Venugopalan, because doing so would provide a more efficient way of controlling the charges of individual pixels, thus enhancing the ability to control/process incoming charges. 

   	As per claim 9, the combined teachings of Venugopalan in view of Jin, as a whole, further discloses the DCA of claim 1, wherein each macropixel corresponds to one or more of the addressable emitters included in the addressable illumination source (Venugopalan, fig. 2, VCSEL 201). 

   	As per claim 10, the combined teachings of Venugopalan in view of Jin, as a whole, further discloses the DCA of claim 1, wherein each emitter comprises a vertical-cavity-surface- emitting laser (Venugopalan, fig. 2, VCSEL 201).   

   	As per claim 11, the combined teachings of Venugopalan in view of Jin, as a whole, further discloses the DCA of claim 1, wherein the addressable illumination source includes addressing logic coupled to one or more emitters, the addressing logic configured to receive a control signal and to generate an activation signal corresponding to identified one or more emitters, the identified one or more emitters configured to emit light into the local area in response to receiving the activation signal (Venugopalan, fig. 9, VCSEL driver, VCSEL array 905, controller 903, controller 915, see associated written description, also see para 0081-0084).

   	As per claim 12, the combined teachings of Venugopalan in view of Jin, as a whole, further discloses the DCA of claim 11, wherein other addressable emitters that do not receive the activation signal do not emit light into the local area (Venugopalan, fig. 11b, para 0119-0121). 

    	As per claim 14, the combined teachings of Venugopalan in view of Jin, as a whole, further discloses the DCA of claim 1, wherein the addressable illumination source includes an optical element positioned so light emitted from the plurality of addressable emitters passes through the optical element before reaching the local area (Venugopalan, fig. 2, VCSEL 201, lens surface 211 (i.e. optical element)).

   	As per claim 25, Venugopalan discloses a detector of a depth sensor (fig. 2, SPAD TOF sensor module 200), comprising: 
  	an array of macropixels (fig. 9, SPAD array 911), each macropixel comprising a plurality of pixels and logic for addressing a specific pixel in a macropixel to capture light from an illumination source (fig. 9, VCSEL array 905) reflected form one or more objects in a local area surrounding the detector, each pixel of the macropixel configured to capture light from the local area including portions of the outgoing light reflected from one or more objects in the local area (Venugopalan discloses the ability to activate and deactivate macro pixels (in other words enable and disable the macro pixel outputs) in order to enable the control of transmission channel spatial separation and furthermore control of the number of and arrangement of transmission channels received at the apparatus, see fig. 11b and its associated written description, also see para 0116 and 0117); 
  	one or more access modules configured to receive one or more control signals identifying a selected macropixel of the array of macropixels (Venugopalan discloses with respect to a first operation in the cycle, as shown in Figure 10B by step 1011, the intensity data associated with a (macro) pixel of SPADs (x,y) within a sub-array (MxN) is selected, see para 0113 and its associated written description); and 
   	an output bus configured to receive data from of the selected macropixels (in conjunction with flow chart of fig. 11b, (macro) pixel is activated such as shown in step 1119, see para 0116).
  	
  	Venugopalan fails to teach each memory element included in the pixels and each pixel including a Atty. Dkt. No.: 31718-46960-54-memory element configured to store information identifying an amount of light captured by the pixel. However, Jin discloses a pixel array 100 used in time of flight sensors wherein each pixel is comprised of a first bridge diffusion region 160 which temporarily stores (i.e. memory) the photo charges collected, accumulated, or generated (figs. 1 and 3, pixel array 100, PD11 120, first bridge diffusion region 160, see associated written description, also see para 0048-0051).

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Venugopalan in view of Jin, as a whole, by incorporating the bridge diffusion region as disclosed by Jin, into the macro pixels of the SPAD module as disclosed by Venugopalan, because doing so would provide a more efficient way of controlling charges of the individual pixels, thus enhancing the ability to control/process incoming charges.

  	As per claim 30, the combined teachings of Venugopalan in view of Jin, as a whole, further discloses the detector of claim 25, wherein the memory element included in the pixel comprises a charge based memory element (Jin, figs. 1 and 3, pixel array 100, PD11 120, first bridge diffusion region 160, see associated written description, also see para 0048-0051).


13.  	Claims 2, 4, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Venugopalan et al (US 2018/0115364 A1) and Jin et al (US 2019/0208150 A1) in further view of Wang (US 2019/0174120) A1. 


  	As per claim 2, The DCA of claim 1, wherein the detector further comprises: 
  	a timing reference comprising a row decoder coupled to each of the charge based memory elements included in a macropixel, the timing reference configured to provide a reference timing signal to each charge based memory element included in the macropixel; and 
  	a column decoder coupled to each charge based memory element included in the macropixel.

  	 Venugopalan in view of Jin, as a whole fails to teach the limitations as recited above in claim 2. However, Wang discloses a time of flight (TOF) imaging system comprising a row decoder 125 and column decoder 127 for controlling the operation of the pixels regarding timing (Wang, fig. 8, row decoder 125, column decoder 127, see associated written description, also see para 0073-0075). 

  	Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Venugopalan and Jin, in further view of Wang, as a whole, by incorporating the row and column decoder as disclosed by Wang, into the TOF system as disclosed by Venugopalan and Jin, because doing so would provide a more efficient way of controlling the timing of the pixel signals, thus enhancing the imaging quality of images captured.   	

  	As per claim 4, the combined teachings of Venugopalan and Jin, in further view of Wang, as a whole, further discloses the DCA of claim 2, wherein the column decoder is coupled to the row decoder and the column decoder is incremented during each period of the reference timing signal provided by the row decoder (Wang, fig. 8, column decoder 127, row decoder 125, sequential (i.e. incremented), para 0074, 0075, 0077).

    	As per claim 26, the combined teachings of Venugopalan and Jin, in further view of Wang, as a whole, further discloses the detector of claim 25, wherein the logic included in the macropixel further comprises: 
  	a timing reference comprising a row decoder coupled to each of the pixels included in the macropixel, the timing reference configured to provide a reference timing signal to each pixel included in the macropixel; and 
  	a column decoder coupled to each pixel included in the macropixel, wherein a row identifier from the row decoder and a column identifier from the column decoder identifies the specific pixel within the micropixel (claim limitations have been discussed and rejected, see claim 2 above). 

   	As per claim 28, the combined teachings of Venugopalan and Jin, in further view of Wang, as a whole, further discloses the detector of claim 26, wherein the column decoder is coupled to the row decoder and the column decoder is incremented during each period of the reference timing signal provided by the row decoder (claim limitations have been discussed and rejected, see claim 4 above). 


14.  	Claims 3 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Venugopalan et al (US 2018/0115364 A1), Jin et al (US 2019/0208150 A1) and Wang (US 2019/0174120) A1, in further view of Dielacher et al (US 2016/0041264 A1).

  	As per claim 3, the DCA of claim 2, wherein the row decoder comprises a voltage controlled oscillator.

   	The combined teachings of Venugopalan, Jin, in further view of Wang, as a whole, fails to teach the limitations as recited above in claim 3. However, Dielacher discloses a TOF apparatus comprising a voltage controlled oscillator for generating a reference oscillator signal (Dielacher, fig. 3, reference oscillator circuit 316, see associated written description, also see para 0050 and 0051). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Venugopalan, Jin, and Wang, in further view of Dielacher, as a whole, by incorporating the voltage controlled oscillator as disclosed by Dielacher, into the TOF system as disclosed by Venugopalan, Jin, and Wang, because doing so would provide a reference signal for the controlling of the timing signals of the pixel array, thus enhancing the controlling of the charges accumulated and selected within the pixel array. 

   	As per claim 27, the combined teachings of Venugopalan, Jin and Wang, in further view of Dielacher, as a whole, further discloses the detector of claim 26, wherein the row decoder comprises a voltage controlled oscillator (claim limitations have been discussed and rejected, see claim 3 above). 


15.  	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Venugopalan et al (US 2018/0115364 A1) and Jin et al (US 2019/0208150 A1), in further view of Price et al (US 2018/0160041 A1).


  	As per claim 16, the DCA of claim 1, wherein an addressable emitter includes: 
  	a collimator positioned so light emitted by the addressable emitter passes through the collimator before being emitted into the local area.

    	The combined teachings of Venugopalan in view of Jin, as a whole, fails to teach the limitations as recited above in claim 16. However, Price discloses an imaging system wherein a collimator 246 is used to collimate the light being emitted from emitted light (Price, fig. 5-1, illuminator 204, collimator 246, see associated written description, also see para 0066). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Venugopalan and Jin, in further view of Price, as a whole, by incorporating the collimator as disclosed by Price, into the TOF system of Venugopalan and Jin, because doing so would provide a more efficient way of widening light emitted, thus being able to illuminate multiple pixels at once. 


Allowable Subject Matter
16.  	Claims 5-8, 13, 15, 17, 18, 21, 23, 24, 29, and 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

17.  	Claims 5-8, 13, 17, 18, 21, 23, 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN H MOREHEAD III/Examiner, Art Unit 2697  


/LIN YE/Supervisory Patent Examiner, Art Unit 2697